DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim(s) 1, 4, 14, and 19 is/are objected to because of the following informalities:  
In claim(s) 1, 14, and 19, the term ‘and facing distally’ should be amended to recite ‘, the top sensor facing distally’. 
In claim(s) 4, the term ‘at least one sensor’ should be amended to recite ‘at least one sensor of the sensor array’ or should be amended to recite ‘the .
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-12, 14-17, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siegel (US 20150196802 A1 – previously cited).

For claim 1, Siegel teaches  A pelvic floor muscle training and profiling apparatus for inserting into a body cavity of a human [entire disclosure – see at least abstract], said apparatus comprising: 
a body [10] having a distal end [40], a proximal end [85] opposite the distal end, an outer surface [outermost of 25], and a sensor support structure [118/218/318 and pocketed interior of Fig. 5], the body extending between said proximal end and said distal end, [Figs. 1 and 4-5], 
a sensor array encompassed in the body [embodiments of Figs. 4-5 and ¶59 et seq. (throughout ¶¶59-81)], the sensor array comprising a sensor [any one of plurality of sensors 205-206 / 360 in Figs. 4-5], the sensor array being mounted on said sensor support structure [sensors on PCB substrate 218/318 in Figs. 4-5], the sensor being adapted for detecting an exterior force applied to the outer surface of the body, [measurement of vaginal contraction being a central principle throughout entire disclosure – see at least abstract (mention of anal measurement as well in ¶153)], 
a micro-control unit [75, 20] adapted to receive sensor data from the sensor array, [per at least ¶47], characterized in that the apparatus further comprises a top sensor arranged on the distal end of the body [distal-most of sensors of Figs. 4-5], the sensor support structure comprising a rounded portion and a flattened portion on to which the sensor array is fitted so as the sensor is arranged on the flattened portion, [rounded interior and flat bottom onto which sensors are placed per Figs. 5D-F], and facing distally, [end view depicted on left side of Figs. 5A-F showing that sensors have a thickness dimension (the black portion) which constitute(s), under BRI, a form of ‘facing distally’ towards the distal end 40 (towards 40 itself and end of 40)], 
[force profile is a central principle throughout the entire disclosure – see at least ¶¶60-75].

For claim 2, Siegel teaches  The apparatus according to claim 1, wherein the sensor measures a relative magnitude of the exterior force applied to the body. [force magnitude is a central principle throughout the entire disclosure – see at least ¶¶60-75].

For claim 3, Siegel teaches  The apparatus according to claim 1, wherein the sensor comprises two points of measurements placed at a maximum distance to each other of less than 0.3 cm. [sensors shown in Figs. 4-5 are immediately adjacent one another and so are at a distance of 0 cm between points (i.e., the entire sensor array is one contiguous measurement profile and not discretized); see also insertable length dimension options in ¶117 where sensors shown in Fig. 4 are equidistant from their adjacent sensors and include per ¶68 1-200 sensors thereby including at least a form of <0.3 cm distance between adjacent sensors (i.e., sensing points)]. 

For claim 4, Siegel teaches  The apparatus according to claim 1, wherein at least one sensor is a force sensor. [throughout entire disclosure – see at least ¶¶60-75, Figs. 4A-H]. 

For claim 5, Siegel teaches  The apparatus according to claim 1, wherein the sensor measures a relative distributed force applied to said sensor from a muscle [force distribution is a central principle throughout the entire disclosure – see at least ¶¶60-75 and Figs. 6-7].

For claim 6, Siegel teaches  The apparatus according to claim 1, wherein the sensor comprises at least 26 measurement points. [per ¶68]. 

For claim 7, Siegel teaches  The apparatus according to claim 1, wherein the sensor array extends along a whole length of the body. [per Figs. 1 and 4-5]. 

For claim 11, Siegel teaches  The apparatus according to claim 1, wherein a muscle contraction is identified by analysing a distribution of total applied force over a number of measurement points. [per ¶65 and Figs. 6-7]. 

For claim 12, Siegel teaches  The apparatus according to claim 2, comprising a visualizing means for visualising the position of the applied external force and/or the relative magnitude of the external force. [app on smartphone 95 per ¶47 and 
Figs. 14A-E]. 

For claim 14, Siegel teaches  A method for visualizing pelvic floor muscle contractions, [entire disclosure – see at least abstract], comprising the steps of: 
a) using an apparatus [Figs. 1 and 4-5] comprising: 
- a body [10] having a distal end, [40], a proximal end [85] opposite the distal end, an outer surface [outermost of 25], and a sensor support [118/218/318 and pocketed interior of Fig. 5], the body extending between said proximal end and said distal end, [Figs. 1, 4-5], 
- a sensor array encompassed in the body [embodiments of Figs. 4-5 and ¶59 et seq. (throughout ¶¶59-81)], and a further top sensor arranged on the distal end of the body, [distal-most of sensors of Figs. 4-5] and facing distally, [end view depicted on left side of Figs. 5A-F showing that sensors have a thickness dimension (the black portion) which constitute(s), under BRI, a form of ‘facing distally’ towards the distal end 40 (towards 40 itself and end of 40)], the sensor array comprising a sensor [205-206 / 360], the sensor being adapted for detecting an exterior force applied to the outer surface of the body and for detecting a specific position of the exterior force applied to the outer surface of the body, [Figs. 6 and 14A-E and ¶¶60-75], the sensor array being mounted on the sensor support structure, [Figs. 4-5],
- a micro-control unit [75, 20] adapted to receive sensor data from the sensor array, [per at least ¶47],  
and - a visualising means adapted for receiving sensor data from said micro-control unit, [app on smartphone 95 per ¶47 and Figs. 14A-E],
b) inserting said apparatus into a body cavity of a user, [Fig. 3], 
c) contracting at least one pelvic floor muscle of the user, [throughout entire disclosure – see at least abstract, ¶¶48-58], 
d) measuring the contraction on the outer surface of the body, [throughout entire disclosure – see at least ¶59 et seq.], 
[Fig. 6; Figs. 14A-E]. 

For claim 15, Siegel teaches  The method according to claim 14, wherein the data of the pelvic floor muscle contraction comprises: 
- a position of the contraction, and/or - a magnitude of the contraction. [Figs. 6-7]. 

For claim 16, Siegel teaches  The method according to claim 14, wherein the visualisation means is adapted to provide the user with feedback on a correctness of the muscle contraction, or the sensor is adapted for detecting a pressure profile of the exterior force applied to the outer surface of the body. [Figs. 6-7 and 14A-E].

For claim 17, Siegel teaches  A method for visualizing the pelvic floor muscle contraction of a user, comprising: using a pelvic floor muscle training and profiling apparatus according to claim 1. [entire disclosure – see at least abstract, Fig. 3]. 

For claim 19, Siegel teaches  A method for producing a pelvic floor muscle training and profiling apparatus [entire disclosure – see at least abstract] comprising the steps of: 
a) providing a sensor support structure [118/218/318 and pocketed interior of Fig. 5] having a distal end [end nearest 40], a proximal end [end nearest 85] opposite the distal end, the sensor support structure extending between said proximal end and said distal end [Figs. 1 and 4-5],
[75, 20], a sensor array comprising a sensor [sensing embodiments of Figs. 4-5 and ¶59 et seq. (throughout ¶¶59-81)], and a further top sensor arranged on the distal end of the body [distalmost sensor of Figs. 4-5] and facing distally, [end view depicted on left side of Figs. 5A-F showing that sensors have a thickness dimension (the black portion) which constitute(s), under BRI, a form of ‘facing distally’ towards the distal end 40 (towards 40 itself and end of 40)], wherein said sensor is adapted for detecting an exterior force applied to the outer surface of the body and for detecting a specific position of the exterior force applied to the outer surface of the body, [magnitude and positioning of contraction force is a central principle detailed throughout entire disclosure – see at least ¶¶60-75 and Figs. 6-7 and Figs. 14A-E], 
c) attaching the sensor array to the sensor support structure [Figs. 4-5 where sensors are on flat manifold / PCB 118/218/318], 
d) providing power and communication lines between the micro-control unit for receiving sensor data and the sensor array to provide a sensor element, [e.g., see functional outlay of Fig. 2 per ¶57 including power and processing (communication) elements], 
and e) encompassing the sensor element in a layer [55] so as to provide the apparatus with a structure. [per ¶46, and esp. ¶61 detailing coating (an explicit method of manufacture to teach this claim’s statutory category)]. 

For claim 21, Siegel teaches  The apparatus according to claim 1, wherein the sensor comprises at least 5 measurement points per cm. [insertable length dimension options in ¶117 where per ¶68 there are 1-200 sensors thereby including at least a form of 5 measurement points per cm]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In consideration of Examiner’s interpretation and citation for the amended language of a top sensor ‘facing distally’, and in earnest and good faith advancement of prosecution, claim(s) 1, 14, and 19 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Siegel in view of Billard (US 20180146892 A1).

If (arguendo) Siegel fails to teach a top sensor which ‘faces distally’, then: Billard teaches a pelvic floor measurement apparatus [abstract] comprising providing a sensor body [4] having a topmost sensor [123] arranged on the distal end of the body and facing distally [Figs. 1-2 showing sensor 123 facing distally into cervix/uterus]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify a distal most sensor of the sensor array of Siegel to face distally as taught by Billard in order to help identify a potential prolapse of a subject’s uterus (as in the use of the device of Siegel in the vagina as is the most preferable embodiment). As motivated by Billard ¶92. 

Response to Arguments
Applicant's arguments filed 2/16/22 have been fully considered but they are not persuasive.

Applicant argues that Siegel fails to teach the top sensor facing distally as now claimed in view of the amendments, Siegel instead only teaching a distalmost sensor facing laterally.  Examiner respectfully disagrees.  Because the end view of the sensor array on the left side of Figs. 5A-F shows the sensor edge (in black) facing distally, then the distal most sensor of the array of Siegel can be understood, under BRI, to ‘face distally’ as claimed.   Nonetheless, to advance prosecution, Examiner has also provided an alternate § 103 rejection to address this feature. 

Applicant’s arguments against Daly are moot as no pending rejection currently relies on Daly. 


Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BENJAMIN S MELHUS/Examiner, Art Unit 3791